Case 3:18-cv-01440-MMH-JBT Document 54 Filed 07/31/20 Page 1 of 2 PageID 2710




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

    NATIONAL TRUST INSURANCE
    COMPANY,

                  Plaintiff,
                                                     Case No. 3:18-cv-1440-J-34JBT
    vs.

    COLUMBIA NATIONAL INSURANCE
    CO.,

                  Defendant.
                                              /

                                            ORDER

           THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 53;

    Report) entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

    July 10, 2020. In the Report, Judge Toomey recommends that Plaintiff’s Daubert Motion

    to Exclude Expert Testimony of Peter Knowe (Dkt. No. 37; Motion) be denied without

    prejudice to Plaintiff challenging the admissibility of Mr. Knowe’s testimony at trial. See

    Report at 1, 9. To date, no objections to the Report have been filed, and the time for doing

    so has passed.

           The Court “may accept, reject, or modify, in whole or in part, the findings or

    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

    objections to findings of facts are filed, the district court is not required to conduct a de

    novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

    1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

    conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);
Case 3:18-cv-01440-MMH-JBT Document 54 Filed 07/31/20 Page 2 of 2 PageID 2711




    United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May

    14, 2007).

          Upon independent review of the file and for the reasons stated in the Magistrate

    Judge’s Report, the Court will accept and adopt the legal and factual conclusions

    recommended by the Magistrate Judge. Accordingly, it is hereby

          ORDERED:

          1. The Report and Recommendation (Dkt. No. 53) is ADOPTED as the opinion of

             the Court.

          2. Plaintiff’s Daubert Motion to Exclude Expert Testimony of Peter Knowe (Dkt. No.

             37) is DENIED without prejudice to Plaintiff challenging the admissibility of Mr.

             Knowe’s testimony at trial.

          DONE AND ORDERED at Jacksonville, Florida, this 31st day of July, 2020.




    ja

    Copies to:

    Counsel of Record




                                               2
